United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lithia Springs, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0938
Issued: January 11, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On April 4, 2016 appellant filed a timely application for review from a November 2,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Board docketed the appeal as No. 16-0938.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued.
In this case, appellant was injured in a work-related February 25, 2011 motor vehicle
accident. She stopped work on the date of injury. On April 15, 2011 OWCP accepted
appellant’s claim for sprain of the neck and sprain of the back, lumbar region. It paid
compensation for various hours of wage loss from April 13 to August 12, 2011. On February 25,
2014 OWCP expanded the accepted conditions to include lumbar radiculitis and displacement
lumbar intervertebral disc at L4/5 and L5/S1 without myelopathy. It authorized a right L5-S1
laminotomy and discectomy performed on March 23, 2015 by Dr. Eric I. Francke, a Board-

1

41 ECAB 548 (1990).

certified orthopedic surgeon. The record does not indicate that OWCP paid any further wageloss compensation under the present claim.
On August 26, 2015 appellant filed a Form CA-7 for compensation for leave without pay
commencing February 25, 2011 and submitted medical evidence which addressed her cervical
and lumbar conditions, work capacity, and work restrictions. In a September 8, 2015 letter,
OWCP advised appellant of the deficiencies of her claim and requested that she respond to its
inquiries. It noted that the evidence of record indicated that she had stopped work on March 23,
2015 due to her surgery on that date. OWCP also noted that there was conflicting evidence
about the dates appellant had stopped work and the leave she had used during the claimed period
of disability which required clarification. It noted that the employing establishment had stated
that she had not returned to work following a new injury she sustained on February 19, 2013
under OWCP File No. xxxxxx080.2 Appellant was afforded 30 days to submit the requested
information.
By letters dated September 11, 2015, OWCP requested that Dr. Yong S. Lee, a Boardcertified physiatrist, and Dr. Francke respond to several questions regarding their August 26,
2015 opinion that appellant was capable of performing modified work. In response, the
physicians submitted medical reports which addressed appellant’s lumbar and cervical
conditions, work capacity, and work restriction. OWCP also received an August 6, 2015
functional capacity evaluation (FCE) which revealed that appellant had not met the medium
physical demand level required for her previous position as a mail carrier. In a November 2,
2015 decision, it denied appellant’s claim for compensation commencing February 25, 2011.
OWCP found that the evidence of record was insufficient to establish disability commencing
February 25, 2011 due to her accepted employment-related injuries. It noted that no further
evidence had been received in response to its September 8, 2015 development letter.
The Board finds that OWCP, in its November 2, 2015 decision, had not reviewed the
medical records submitted by Dr. Lee and Dr. Francke or the August 6, 2015 FCE which were
received prior to and on the same date as its decision.3 In their submission, the physicians
provided a response to OWCP’s request for medical evidence regarding appellant’s claim for
disability. For this reason, the case will be remanded to OWCP to enable it to properly consider
all the evidence submitted at the time of the November 2, 2015 decision. Following such further
development as OWCP deems necessary, it shall issue a de novo decision on appellant’s claim.

2

Under File No. xxxxxx080, the Board, in an August 23, 2016 decision, affirmed an OWCP hearing
representative’s December 9, 2014 decision denying appellant’s occupational disease claim (Form CA-2). Docket
No. 15-1345 (issued August 23, 2016). File No. xxxxxx080 is not before the Board on the present appeal.
3

See M.B., Docket No. 09-17 (issued September 23, 2009); Yvette N. Davis, 55 ECAB 475 (2004); Linda
Johnson, 45 ECAB 439, 440 (1994) (evidence received the same day on which OWCP issues its final decision must
be considered).

2

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

